IN THE SUPREME COURT OF NORTH CAROLINA

                                  No. 130A03-2

                             Filed 25 September 2020

STATE OF NORTH CAROLINA

             v.
QUINTEL MARTINEZ AUGUSTINE


      On writ of certiorari pursuant to N.C.G.S. § 7A-32(b) to review an order

dismissing defendant’s motion for appropriate relief in which defendant asserted

claims under the Racial Justice Act entered on 25 January 2017 by Judge W. Erwin

Spainhour in Superior Court, Cumberland County. Heard in the Supreme Court on

26 August 2019.


      Joshua H. Stein, Attorney General, by Danielle Marquis Elder and Jonathan
      P. Babb, Special Deputy Attorneys General, for the State-appellee.

      Gretchen M. Engel and James E. Ferguson II for defendant-appellant.

      Jeremy M. Falcone, Paul F. Khoury, Robert L. Walker, and Madeline J. Cohen
      for Former State and Federal Prosecutors, amicus curiae.

      Carlos E. Mahoney, Jin Hee Lee, and W. Kerrel Murray for NAACP Legal
      Defense and Educational Fund, Inc., amicus curiae.

      Janet Moore for National Association for Public Defense, amicus curiae.

      Burton Craige and Bidish Sarma for North Carolina Advocates for Justice,
      amicus curiae.

      Grady Jessup for North Carolina Association of Black Lawyers, amicus curiae.

      Cynthia F. Adcock for North Carolina Council of Churches, amicus curiae.
                                 STATE V. AUGUSTINE

                                   Opinion of the Court



      Lisa A. Bakale-Wise and Irving Joyner for North Carolina State Conference of
      the NAACP, amicus curiae.

      Professors Robert P. Mosteller & John Charles Boger, amicus curiae.

      Joseph Blocher for Social Scientists, amicus curiae.


      HUDSON, Justice.

      Pursuant to defendant’s petition for writ of certiorari, we review whether

double jeopardy bars review of the judgment entered in this matter. For the reasons

stated in State v. Robinson (Robinson II), No. 411A94-6, 2020 WL 4726680 (N.C. Aug.

14, 2020), we hold that it does. We also conclude for the reasons stated in this Court’s

decision in State v. Ramseur, 374 N.C. 658, 843 S.E.2d 106 (2020), that the retroactive

application of the 2012 Amended Racial Justice Act (RJA), and the 2013 repeal of the

RJA violates the prohibitions against ex post facto laws contained in both (1) the

Federal Constitution, and (2) the North Carolina Constitution as interpreted by our

prior decision in State v. Keith, 63 N.C. 140, 1869 WL 1378 (1869). Accordingly, we

vacate the trial court’s order and remand for the reinstatement of defendant’s

sentence of life imprisonment without parole.

                         Factual and Procedural Background

      The jury returned a verdict finding defendant guilty of first-degree murder on

15 October 2002 in the Superior Court, Cumberland County. On 22 October 2002, he

was sentenced to death. Defendant then appealed as of right to this Court from the

judgment sentencing him to death under N.C.G.S. § 7A-27(a). On direct appeal, we


                                           -2-
                                     STATE V. AUGUSTINE

                                      Opinion of the Court



found no error in defendant’s trial and affirmed his conviction and death sentence.

State v. Augustine (Augustine I), 359 N.C. 709, 740, 616 S.E.2d 515, 537 (2005).

       On 9 August 2010, defendant filed a motion for appropriate relief (MAR)

challenging his death sentence under the RJA in the Superior Court, Cumberland

County. At the time that defendant filed his MAR, the RJA prohibited any person

from being “subject to or given a sentence of death . . . that was sought or obtained on

the basis of race.” North Carolina Racial Justice Act, S.L. 2009-464, § 1, 2009 N.C.

Sess. Laws 1213, 1214 [hereinafter Original RJA] (codified at N.C.G.S. §§ 15A-2010,

-2011 (2009)) (repealed 2013). At that time, the RJA allowed defendants to prove that

“race was the basis of the decision to seek or impose a death sentence” in their cases

if they could present evidence that “race was a significant factor in decisions to seek

or impose the sentence of death in the county, the prosecutorial district, the judicial

division, or the State at the time the death sentence was sought or imposed.” Id., § 1,

2009 N.C. Sess. Laws at 1214. To meet this burden of proof, defendants were allowed

to offer statistical evidence. Id.

       Also in August 2010, Marcus Reymond Robinson filed an MAR pursuant to the

RJA in the Superior Court, Cumberland County.1 Robinson’s MAR hearing was held

before Judge Gregory A. Weeks from 30 January through 15 February 2012. The trial

court received evidence for thirteen days from thirteen witnesses, including: (1)



       Robinson’s appeal is the subject of our decision in State v. Robinson, No. 411A94-6,
       1

2020 WL 4726680 (N.C. Aug. 14, 2020).

                                              -3-
                                 STATE V. AUGUSTINE

                                  Opinion of the Court



Barbara O’Brien, an associate professor at Michigan University College of Law who

conducted an empirical study of peremptory strike decisions in capital cases in North

Carolina and concluded that race was a significant factor in those decisions in North

Carolina, the former Second Judicial Division, and Cumberland County at the time

of Robinson’s trial; (2) George Woodworth, a professor emeritus of statistics and of

public health at the University of Iowa who concurred with Professor O’Brien’s

testimony; (3) Samuel R. Sommers, an associate professor of psychology at Tufts

University who concurred with the testimonies of Professor O’Brien and Professor

Woodworth; (4) Bryan Stevenson, a professor of law at the New York University

School of Law and the director of the Equal Justice Initiative in Montgomery,

Alabama, who testified that he found dramatic evidence of racial bias in jury selection

in capital cases in North Carolina at the time of Robinson’s trial; and (5) the

Honorable Louis A. Trosch Jr. a district court judge in Mecklenburg County who was

previously a public defender in Cumberland County and has trained judges to

recognize implicit bias.

      After the MAR hearing, the trial court entered an order on 20 April 2020

granting Robinson’s MAR. In the 167-page order, the trial court made extensive

findings, including that

             [t]he RJA identifies three different categories of racial
             disparities a defendant may present in order to meet the
             “significant factor” standard, any of which, standing alone,
             is sufficient to establish an RJA violation: evidence that
             death sentences were sought or imposed more frequently


                                          -4-
                                    STATE V. AUGUSTINE

                                     Opinion of the Court



              upon defendants of one race than others; evidence that
              death sentences were sought or imposed more frequently
              on behalf of victims of one race than others; or evidence
              that race was a significant factor in decisions to exercise
              peremptory strikes during jury selection. N.C.[G.S.] § 15A-
              2011(b)(1)–(3). It is the third category, evidence of
              discrimination in jury selection, that was the subject of the
              nearly three week long evidentiary hearing held in this
              case.
                     In the first case to advance to an evidentiary hearing
              under the RJA, Robinson introduced a wealth of evidence
              showing the persistent, pervasive, and distorting role of
              race in jury selection throughout North Carolina. The
              evidence, largely unrebutted by the State, requires relief in
              his case and should serve as a clear signal of the need for
              reform in capital jury selection proceedings in the future.

The trial court concluded that Robinson was entitled to relief under the RJA as

follows: “The [c]ourt . . . concludes that Robinson is entitled to have his sentence of

death vacated, and Robinson is resentenced to life imprisonment without the

possibility of parole.”

       On 15 May 2012, following the trial court’s decision in Robinson’s case,

defendant Augustine, Christina Shea Walters,2 and Tilmon Charles Golphin3 each

filed a Motion for Grant of Sentencing Relief arguing that the evidence that

established that Robinson was entitled to relief under the RJA also entitled them to

relief in their cases. The State responded and requested that the trial court either (1)




       2 Walters’s appeal is the subject of our opinion in State v. Walters, No. 548A00-2 (N.C.
Sept. 25, 2020).
       3 Golphin’s appeal is the subject of our opinion in State v. Golphin, No. 441A98-4 (N.C.

Sept. 25, 2020).

                                              -5-
                                 STATE V. AUGUSTINE

                                   Opinion of the Court



deny relief entirely, or (2) order an evidentiary hearing. On 11 June 2012, the trial

court scheduled an evidentiary hearing for 23 July 2012.

      On 2 July 2012, the General Assembly amended the RJA. An Act to Amend

Death Penalty Procedures, S.L. 2012-136, §§ 3–4, 2012 N.C. Sess. Laws 471, 472

[hereinafter Amended RJA]. In the lead-up to defendant’s evidentiary hearing, the

General Assembly’s amendments to the RJA made changes to (1) the burden of proof

that defendants were required to meet in order to obtain relief, and (2) the types of

evidence that could be used to satisfy that burden of proof. Id. Specifically, the

Amended RJA allowed relief only if a defendant could demonstrate that “race was a

significant factor in decisions to seek or impose the sentence of death in the county or

prosecutorial district at the time the death sentence was sought or imposed.”

Amended RJA, § 3, 2012 N.C. Sess. Laws at 472 (emphasis added). This provision of

the Amended RJA was narrower than the Original RJA, which also granted relief if

a defendant could demonstrate that “race was a significant factor . . . [in] the judicial

division[ ] or the State at the time the death sentence was sought or imposed.”

Original RJA, § 1, 2009 N.C. Sess. Laws at 1214 (emphasis added). Further, the

Amended RJA defined the relevant time period as “10 years prior to the commission

of the offense to the date that is two years after the imposition of the death sentence.”

Amended RJA, § 3, 2012 N.C. Sess. Laws at 472–73. In addition, while the Original

RJA allowed defendants to satisfy their burden of proof through statistical evidence,

the Amended RJA stated that “[s]tatistical evidence alone is insufficient to establish


                                           -6-
                                    STATE V. AUGUSTINE

                                      Opinion of the Court



that race was a significant factor.” Amended RJA, § 3, 2012 N.C. Sess. Laws at 472.

Finally, the Amended RJA repealed N.C.G.S. § 15A-2011(b)4 and added N.C.G.S. §

15A-2011(d), which provided that

               [e]vidence relevant to establish a finding that race was a
               significant factor in decisions to seek or impose the
               sentence of death in the county or prosecutorial district at
               the time the death sentence was sought or imposed may
               include statistical evidence derived from the county or
               prosecutorial district where the defendant was sentenced
               to death, or other evidence, that either (i) the race of the
               defendant was a significant factor or (ii) race was a


      4   The Original RJA provided that

               [e]vidence relevant to establish a finding that race was a
               significant factor in decisions to seek or impose the sentence of
               death in the county, the prosecutorial district, the judicial
               division, or the State at the time the death sentence was sought
               or imposed may include statistical evidence or other evidence,
               including, but not limited to, sworn testimony of attorneys,
               prosecutors, law enforcement officers, jurors, or other members
               of the criminal justice system or both, that, irrespective of
               statutory factors, one or more of the following applies:

               (1) Death sentences were sought or imposed significantly more
               frequently upon persons of one race than upon persons of
               another race.

               (2) Death sentences were sought or imposed significantly more
               frequently as punishment for capital offenses against persons of
               one race than as punishment of capital offenses against persons
               of another race.

               (3) Race was a significant factor in decisions to exercise
               peremptory challenges during jury selection.

North Carolina Racial Justice Act, S.L. 2009-464, § 1, 2009 N.C. Sess. Laws 1213,
1214.




                                              -7-
                                 STATE V. AUGUSTINE

                                   Opinion of the Court



             significant factor in decisions to exercise peremptory
             challenges during jury selection.

Amended RJA, § 3, 2012 N.C. Sess. Laws at 472. In Ramseur, we held that each of

these provisions of the Amended RJA constituted impermissible ex post facto laws

that could not be applied retroactively. 374 N.C. at 682, 843 S.E.2d at 121.

      On 3 July 2012, defendant Augustine, Walters, and Golphin filed amendments

to their motions for sentencing relief pursuant to the Amended RJA. On 6 July 2012,

the trial court scheduled the evidentiary hearing for 1 October 2012.

      The evidentiary hearing on the amended motions was held on 1 October 2012

through 11 October 2012 before Judge Gregory A. Weeks. On 13 December 2012, the

trial court entered an order granting the MARs filed by defendant, Walters, and

Golphin. In the opening paragraphs of the order, the trial court emphasized that “race

was, in fact, a significant factor in the prosecution’s use of peremptory strikes during

jury selection, and [the trial court] therefore grants Defendants’ motions for

appropriate relief pursuant to the RJA, vacates their death sentences, and imposes

sentences of life imprisonment without possibility of parole” under the Amended RJA.

The lengthy order contained numerous findings of fact, including the following:

                    130. Having considered testimony from Coyler,
             Russ, and Dickson [Cumberland County prosecutors] in
             conjunction with all of the foregoing evidence, the [c]ourt
             concludes that their denials that they took race into
             account in Cumberland County capital cases are
             unpersuasive and not credible. Their contention that they
             selected capital juries in a race-neutral fashion does not
             withstand scrutiny and is severely undercut by all of the


                                           -8-
                                  STATE V. AUGUSTINE

                                   Opinion of the Court



             evidence to the contrary. The evidence of Coyler’s race-
             conscious “Jury Strikes” notes in Augustine, Coyler and
             Dickson’s conduct in the Burmeister and Wright cases,
             Russ’ use of a prosecutorial “cheat sheet” to respond to
             Batson objections, and the many case examples of
             disparate treatment by these three prosecutors, together,
             constitute powerful, substantive evidence that these
             Cumberland County prosecutors regularly took race into
             account in capital jury selection and discriminated against
             African-American citizens.

                    131. Finally, this [c]ourt would be remiss were it to
             fail to acknowledge the difficulties involved in reaching
             these determinations. Coyler, Russ, and Dickson each
             represented the State in Cumberland County for over two
             decades. During that time—as judges testified in this
             proceeding—these prosecutors gained reputations for good
             character and integrity. The [c]ourt first notes that its
             conclusion that unconscious biases likely operated in their
             strike decisions does not impugn the prosecutors’
             character. The [c]ourt additionally finds that there is no
             evidence that any of these prosecutors acted with racial
             animus towards any minority venire member. To the
             extent that the actions of these prosecutors were informed
             by purposeful bias, the [c]ourt finds that such bias falls
             within the category of “rational bias,” and was motivated
             by the prosecutors’ desire to zealously prosecute the
             defendants, rather than racial animosity.

In the final conclusion of law, the trial court stated that

             [i]n view of the foregoing, the [c]ourt finally concludes
             based upon a preponderance of the evidence that race was
             a significant factor in decisions to seek or impose
             Defendants’ death sentences at the time those sentences
             were sought or imposed. Defendants’ judgments were
             sought or obtained on the basis of race.

As a consequence, the trial court concluded by ordering the following:




                                           -9-
                                 STATE V. AUGUSTINE

                                   Opinion of the Court



                   The [c]ourt, having determined that Golphin,
             Walters, and Augustine are entitled to appropriate relief
             on their RJA jury selection claims, concludes that
             Defendants are entitled to have their sentences of death
             vacated, and Golphin, Walters, and Augustine are
             resentenced to life imprisonment without the possibility of
             parole.

                    The [c]ourt reserves ruling on the remaining claims
             raised in Defendants’ RJA motions, including all
             constitutional claims.

On the same day, the trial court entered a separate Judgment and Commitment,

sentencing defendant to life imprisonment without the possibility of parole. The State

neither appealed nor otherwise sought review of the separate Judgment. However,

the State sought review by this Court of the trial court’s decisions granting relief to

defendant, Robinson, Walters, and Golphin pursuant to two separate petitions for

writ of certiorari. We allowed both petitions.

      On 18 December 2015, we issued separate orders addressing the review of the

petitions for certiorari. In Robinson’s case, this Court vacated the trial court’s order

granting relief under the RJA and remanded his case to the trial court. State v.

Robinson (Robinson I), 368 N.C. 596, 597, 780 S.E.2d 151, 152 (2015). This Court

concluded that the trial court erred in granting relief because it abused its discretion

by denying the State’s third motion to continue the evidentiary hearing on Robinson’s

MAR. Id. at 596, 780 S.E.2d at 151. In a separate order, we vacated the trial court’s

order granting relief to Augustine, Walters, and Golphin, and remanded the three




                                          -10-
                                     STATE V. AUGUSTINE

                                      Opinion of the Court



cases to the trial court as well. State v. Augustine (Augustine II), 368 N.C. 594, 780

S.E.2d 552 (2015). The remand order entered by this Court stated the following:

                      After careful review, we conclude that the error
               recognized in this Court’s Order in State v. Robinson, [368
               N.C. 596, 780 S.E.2d 151 (2015)], infected the trial court’s
               decision, including its use of issue preclusion, in these
               cases. Accordingly, the trial court’s order is vacated.
               Furthermore, the trial court erred when it joined these
               three cases for an evidentiary hearing. These cases are
               therefore remanded to the senior resident superior court
               judge of Cumberland County for reconsideration of
               respondents’ motions for appropriate relief. Cf. Gen. R.
               Pract. Super. & Dist. Cts. 25(4), 2016 Ann. R. N.C. 22.

                      We express no opinion on the merits of respondents’
               motions for appropriate relief at this juncture. On remand,
               the trial court should address petitioner’s constitutional
               and statutory challenges pertaining to the Act. In any new
               hearings on the merits, the trial court may, in the interest
               of justice, consider additional statistical studies presented
               by the parties. The trial court may also, in its discretion,
               appoint an expert under N.C. R. Evid. 706 to conduct a
               quantitative and qualitative study, unless such a study has
               already been commissioned pursuant to this Court’s Order
               in Robinson, in which case the trial court may consider that
               study. If the trial court appoints an expert under Rule 706,
               the Court hereby orders the Administrative Office of the
               Courts to make funds available for that purpose.

Augustine II, 368 N.C. at 594, 780 S.E.2d at 552–53.

      In June 2013—during the pendency of the State’s appeals to this Court in

Robinson I and Augustine II—the General Assembly repealed the RJA.5 This repeal

came after we allowed the State’s petition for writ of certiorari in Robinson I on



      5   Act of June 13, 2013, S.L. 2013-154, § 5.(a), 2013 N.C. Sess. Laws. 368, 372.

                                              -11-
                                 STATE V. AUGUSTINE

                                   Opinion of the Court



11 April 2013, but before we allowed the State’s petition for writ of certiorari in

Augustine II on 3 October 2013. The repeal applied retroactively to any MAR filed

before the repeal’s effective date. Act of June 13, 2013, S.L. 2013-154, § 5.(d), 2013

N.C. Sess. Laws 368, 372. However, the repeal’s savings clause exempted from the

repeal all cases in which there was

             a court order resentencing a petitioner to life imprisonment
             without parole pursuant to the provisions of Article 101 of
             Chapter 15A of the General Statutes prior to the effective
             date of this act if the order is affirmed upon appellate
             review and becomes a final Order issued by a court of
             competent jurisdiction.

Id. (emphasis added). Conversely, the savings clause specifically made the repeal’s

retroactivity provision

             applicable in any case where a court resentenced a
             petitioner to life imprisonment without parole pursuant to
             the provisions of Article 101 of Chapter 15A of the General
             Statutes prior to the effective date of this act, and the Order
             is vacated upon appellate review by a court of competent
             jurisdiction.

Id. (emphasis added).

      On remand from our orders in Robinson I and Augustine II, the trial court held

a single hearing for the four defendants’ cases; the hearing was not scheduled as an

evidentiary hearing, and no evidence was taken. Prior to the hearing, all counsel were

notified that the trial court had ordered that the hearing would only involve

arguments on the following single question of law:

             Did the enactment into law of Senate Bill 306, Session Law


                                          -12-
                                 STATE V. AUGUSTINE

                                   Opinion of the Court



             2013-14, on 19 June 2013, specifically Sections 5. (a), (b)
             and (d) therein, render void the Motions for Appropriate
             Relief filed by the defendants Augustine, Walter[s],
             Golphin and Robinson pursuant to the provisions of Article
             101 of the General Statutes of North Carolina?

After the hearing, the trial court dismissed the MARs filed by all defendants

concluding that they were voided by the repeal of the RJA. Defendant Augustine filed

a petition for writ of certiorari requesting review of the trial court’s ruling on 30 May

2017. We allowed the petition on 1 March 2018.

                                       Analysis

      For the reasons stated in this Court’s decision in Robinson II, “the retroactivity

provision of the RJA Repeal violates the double jeopardy protections of the North

Carolina Constitution.” 2020 WL 4726680, at *12. Furthermore, the judgment

entered by the trial court sentencing defendant Augustine to life imprisonment

without the possibility of parole was and is a final judgment. Therefore, double

jeopardy bars further review. Id. In addition, for the reasons stated in Ramseur, we

conclude that the retroactive application of the RJA repeal violates the prohibitions

against ex post facto laws contained in both (1) the United States Constitution, and

(2) the North Carolina Constitution as interpreted by our prior opinion in Keith, 63

N.C. 140, 1869 WL 1378. Ramseur, 374 N.C. at 658–83, 843 S.E.2d at 106–22.

Accordingly, we vacate the trial court’s order ruling that the repeal of the RJA voided

defendant’s MAR and remand to the Superior Court, Cumberland County, for the

reinstatement of defendant’s sentence of life imprisonment without parole.


                                          -13-
                          STATE V. AUGUSTINE

                           Opinion of the Court



VACATED AND REMANDED.

Justice ERVIN did not participate in the consideration or decision of this case.




                                  -14-
      Justice DAVIS concurring in result.

      For the reasons stated in Justice Ervin’s concurring opinions in State v.

Golphin, No. 441A98-4 (N.C. Sept. 25, 2020), and State v. Walters, No. 548A00-2

(N.C. Sept. 25, 2020), I concur in the result only.
      Justice NEWBY dissenting.

      For the reasons stated in my dissenting opinions in State v. Robinson, No.

411A94-6, 2020 WL 4726680 (N.C. Aug. 14, 2020), and State v. Ramseur, 374 N.C.

658, 843 S.E.2d 106 (2020), I respectfully dissent.